Case 9:18-cv-80176-BB Document 499 Entered on FLSD Docket 05/08/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


      IRA KLEIMAN, as the personal                           CASE NO.: 9:18-cv-80176-BB/BR
      representative of the Estate of David
      Kleiman, and W&K Info Defense
      Research, LLC,

                   Plaintiffs,

      v.

      CRAIG WRIGHT,

                   Defendant.


              NOTICE OF INTENT TO RAISE AN ISSUE OF AUSTRALIAN LAW

           Pursuant to Federal Rule of Civil Procedure 44.1, and in support of their Motion for Partial

  Summary Judgment on Defendant’s Affirmative Defenses to the Second Amended Complaint,

  Plaintiffs hereby give notice that their Motion for Partial Summary Judgment on Defendant’s

  Affirmative Defenses to the Second Amended Complaint (“Motion”) will raise issues of

  Australian law related to service of process.

           As more fully described in the Motion, Australian law allows foreign defendants to be

  served pursuant to the Hague Convention or as allowed by the law of the jurisdiction where the

  defendant resides.1 The Hague Convention requires service via the “Central Authority” of the

  defendant’s state, ECF No. [33-1] (Affidavit of Gordon Thomas Grieve), at ¶¶ 49–56 (Defendant’s

  own expert opining that Australian law requires that Hague Convention service be performed via



  1
    New South Wales Uniform Civil Practice Rules (“UCPR”), Part 11, available at http://www9.austlii.edu.au/cgi-
  bin/viewdb/au/legis/nsw/consol_reg/ucpr2005305/. The UCPR allows service outside Australia under the Hague
  Convention or “in accordance with the law of the country in which service is effected.” UCPR 11.8AC.
Case 9:18-cv-80176-BB Document 499 Entered on FLSD Docket 05/08/2020 Page 2 of 3



  the designated Central Authority, upon application to the Australian court’s Registrar). Australian

  law also requires that service of process on defendants outside of Australia include a notice of the

  alleged scope and grounds of jurisdiction as well as a statement of the defendant’s right to

  challenge service and jurisdiction.2




  2
    UCPR § 11.7 (“If a person is to be served outside of Australia with an originating process, the person must also be
  served with a notice in the approved form informing the person of: (a) the scope of the jurisdiction of the court in
  respect of claims against persons who are served outside Australia, and (b) the grounds alleged by the plaintiff to
  found jurisdiction, and (c) the person’s right to challenge service of the originating process or the jurisdiction of the
  court or to file a conditional appearance.”).

                                                             2
Case 9:18-cv-80176-BB Document 499 Entered on FLSD Docket 05/08/2020 Page 3 of 3



  Dated: May 8, 2020                                 Respectfully submitted,


                                                     /s/ Andrew S. Brenner
                                                     Andrew S. Brenner, Esq.
                                                     BOIES SCHILLER FLEXNER LLP
                                                     100 SE 2nd Street, Suite 2800
                                                     Miami, Florida 33131
                                                     abrenner@bsfllp.com

                                                     Velvel (Devin) Freedman, Esq.
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     200 S. Biscayne Blvd.
                                                     Suite 5500
                                                     Miami, Florida 33131
                                                     vel@rochefreedman.com

                                                     Kyle W. Roche, Esq.
                                                     Joe Delich, Esq.
                                                     Admitted Pro Hac Vice
                                                     ROCHE CYRULNIK FREEDMAN LLP
                                                     185 Wythe Avenue F2
                                                     Brooklyn, New York 11249
                                                     kyle@rochefreedman.com


                                                     Counsel to Plaintiffs Ira Kleiman as
                                                     Personal Representative of the Estate of
                                                     David Kleiman and W&K Info Defense
                                                     Research, LLC.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 8, 2020 a true and correct copy of the foregoing was

  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                     /s/ Andrew S. Brenner
                                                     ANDREW S. BRENNER




                                                3
